Title: From James Madison to the House of Representatives, 28 February 1811
From: Madison, James
To: House of Representatives


February 28th 1811
Having examined and considered the Bill entitled “An act for the relief of Richard Turvin, William Coleman, Edwin Lewis, Samuel Mims, Joseph Wilson, and the Baptist Church at Salem Meeting House, in the Mississippi Territory” I now return the same to the House of Representatives in which it originated, with the following objection:
Because the Bill, in reserving a certain parcel of land of the United States for the use of said Baptist Church, comprizes a principle and precedent for the appropriation of funds of the United States, for the use and support of Religious Societies; contrary to the Article of the Constitution which declares that Congress shall make no law respecting a Religious Establishment.
James Madison.
